UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AUGUSTO TORRES and JOSE GARCIA,

                                 Plaintiffs,

         against
                                                             CIVIL ACTION NO.: 18 Civ. 7690 (PGG) (SLC)

                                                                                ORDER
2305 SECOND CORP., et al.,

                                 Defendants.

SARAH L. CAVE, United States Magistrate Judge:

         Because neither the Court nor Defendants have been able to contact Plaintiff Jose

Garcia, and he failed to respond to the Order to Show Cause entered at ECF No. 65, the

Defendants are directed to move to dismiss the action.

         The Clerk of Court is respectfully requested to mail a copy of this order to Plaintiff Jose

Garcia at the below address.



Dated:             New York, New York
                   December 11, 2019

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge



Mail to:           Jose Garcia
                   C/O Center for Urban Community Services
                   198 E. 121 St., 5th Fl., New York, NY 10035
